  Case 1:19-cv-00751-JTN-ESC ECF No. 10 filed 10/18/19 PageID.31 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                      ________________________________________

GERARDO JUAREZ, ​an individual,                                 Case No. 1:19-cv-751
         Plaintiff,                                             HON. JANET T. NEFF
v.

DPC MICHIGAN, LLC d/b/a DISCOUNT PALLET,
a limited liability company, and ​ALFONSO ALONSO​,
an individual,
                 Defendant.

 AVANTI LAW GROUP, PLLC
 Robert Anthony Alvarez (P66954)
 Agustin Henriquez (P79589)
 Attorneys for Plaintiff
 600 28th St. SW
 Wyoming, MI 49509
 (616) 257-6807
 ralvarez@avantilaw.com


                          NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1), Plaintiff, by and through his undersigned counsel, hereby

withdraws and voluntarily dismisses all claims brought in the above-referenced matter against

Defendant DPC Michigan, LLC d/b/a Discount Pallet, and Defendant Alfonso Alonso. Plaintiff’s

Complaint against Defendants is withdrawn and voluntarily dismissed with prejudice and

without costs.

Dated: October 18, 2019                                  /s/​ Robert Anthony Alvarez​_______
                                                         Robert Anthony Alvarez (P66954)
                                                         AVANTI LAW GROUP, PLLC
                                                         Attorneys for Plaintiff
                                                         600 28th St. SW
                                                         Wyoming, MI 49509
                                                         (616) 257-6807
                                                         ralvarez@avantilaw.com
